Title: To Thomas Jefferson from Thomas Sim Lee, 13 September 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim



In Council Annapolis 13th. Septr. 1780
Sir

We have received Information that a certain James Anderson, a Subject of this State, was captured in one of the Barges or Gallies which have, for some Time past, infested our Bay and interrupted our Trade, by Capts. Yellatt and Folger and carried into the State of Virginia, and is now confined at Richmond. Anderson, before and since our Government was formed, lived on Fell’s Point in Baltimore Town, took the Oath of Allegiance and Fidelity to the State prescribed by Law, was appointed and commissioned a Lieutenant in one of our Gallies, and from his Activity and apparant Zeal, was always reputed a Friend to America and entrusted with the Command of a Vessel owned by some Gentlemen in Baltimore which he carried to New York; he is well acquainted with our Bay and has committed great Depredations on the Property of our Inhabitants. The above Recapitulation of Facts renders it unnecessary to suggest to your Excellency that the said Anderson cannot be deemed a Prisoner of War and exchangeable, though he may hold a Commission from the Enemy and was taken in one of their Vessels, because he was a Subject of this State, took the Oath of Allegiance as such, and no subsequent Act by him can dissolve the Obligation he was under to the State, and therefore was, at the Time he received his Commission and must now be considered a Subject of this State and amenable to its Laws for any Offence committed against the Peace and Government thereof. We do charge the said Anderson with High Treason against the State and solicit you to cause him to be sent to us under a sufficient Guard in Order to take his Trial at our General Court, which will be held on the second Tuesday in October next, and to transmit what Testimony you may have against him. We shall take Care that every Expence incurred thereby shall be reimbursed, as soon as it is ascertained. We are &c.
